Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 6, please change “a vehicle Telematics Control Unit” to “the vehicle Telematics Control Unit”.
In claim 11, please change “a vehicle Telematics Control Unit” to “the vehicle Telematics Control Unit”.



Response to Arguments
Applicant’s arguments, see Remarks, filed 7/12/2022, with respect to the rejections of claims 1-10, 13-14 and 16-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a computer-implemented method, comprising: determining, via a predictive analytical model, a predicted time interval associated with a future key-on event for a vehicle, wherein the predictive analytical model is based at least in part on historical key-on event data; determining, based at least in part on the predicted time interval, a power mode instruction configured to change a vehicle power state from a low energy state to a higher energy state, wherein the low energy state prevents communications between a vehicle Telematics Control Unit (TCU) and a mobile device, and wherein the higher energy state enables communications between the TCU and the mobile device; and transmitting, based on the predicted time interval, the power mode instruction to the vehicle.
Regarding claim 18, the prior art fails to disclose or fairly suggest a system, comprising: a processor; and a memory for storing executable instructions, the processor configured to execute instructions to: determine, via a predictive analytical model, a predicted time interval associated with a future key-on event for a vehicle, wherein the predictive analytical model is based at least in part on historical key-on event data; determine, based at least in part on the predicted time interval, a power mode instruction configured to cause a vehicle Telematics Control Unit (TCU) to change from a low energy state to a higher energy state, wherein the low energy state prevents communications between the vehicle TCU and a mobile device, and wherein the higher energy state enables communications between the vehicle TCU and the mobile device; and transmit, based on the predicted time interval, the power mode instruction to the vehicle TCU.
Regarding claim 20, the prior art fails to disclose or fairly suggest a vehicle, comprising:
a processor; and a memory for storing executable instructions, the processor configured to execute instructions to: receiving, from one or more of a vehicle Telematics Control Unit (TCU) and a mobile device associated with the vehicle, key-on event data indicative of a plurality of key-on events; generating, based on the key-on event data indicative of the plurality of key-on events, a predictive analytical model; determine, via the predictive analytical model, a predicted time interval associated with a future key-on event for a vehicle, wherein the predictive analytical model is based at least in part on key-on event data; determine, based at least in part on the predicted time interval, a power mode instruction configured to cause a vehicle Phone-as-a-Key (PaaK) system to change from a low energy state to a higher energy state; and adjust, based on the power mode instruction, a power mode of the vehicle from the low energy state to the higher energy state.
	Dependent claims 2-17 and 19 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687